Opinion by
Judge HaRgis:
The indictment is sufficient because it charges that the accused wilfully and maliciously shot and wounded Arnett, which implies that he shot at him; and it must be presumed that the evidence sustains the charge, in the absence of a bill of exceptions showing us what evidence was introduced on the trial.
The trial was not commenced and completed in the absence of the accused, and the error assigned on that ground is not available. The trial was commenced and proceeded to the retirement of the jurj'- to consider their verdict in the presence of the acused, who fled so soon as the jury retired.
The action of the court in overruling appellant’s motion for a new trial was not subject to exception (Buckner & Bullitt’s Crim. Code [1876], § 281), and is not a reversible error on the ground assigned. Kennedy v. Commonwealth, 14 Bush (Ky.) 340.
Wherefore the judgment is affirmed.